                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

LINDA M. B., 1                                      )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )    Case No. 17-cv-1343-CJP 2
                                                    )
COMMISSIONER of SOCIAL                              )
SECURITY,                                           )
                                                    )
                       Defendant.                   )

                                MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying her application for

Disability Insurance Benefits (DIB) benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

       Plaintiff applied for benefits in November 2010, alleging disability beginning

on June 1, 2007.             (Tr. 25).       After holding an evidentiary hearing, the

Administrative Law Judge (ALJ) denied the application for benefits in a decision

dated January 10, 2013. (Tr. 25-31). The Appeals Council denied review, and

the decision of the ALJ became the final agency decision. (Tr. 1). Administrative

remedies were exhausted and a timely complaint was filed in this Court.

       On May 28, 2015, United States Magistrate Judge Clifford J. Proud reversed

1
 In keeping with the Court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c) and Administrative Order No. 240. See, Docs. 13, 34.
                                           Page 1 of 14
the ruling of the ALJ and remanded to the Commissioner for rehearing and

reconsideration of the evidence. After holding an evidentiary hearing, the ALJ

denied the application for a second time in a decision dated December 4, 2015.

(Tr. 405-418). Administrative remedies were exhausted and a timely complaint

was filed in this Court.

      On December 5, 2016, in response to a Joint Stipulation to Remand, Senior

United States District Judge J. Phil Gilbert reversed the ruling of the ALJ and

remanded to the Commissioner for rehearing and reconsideration of the evidence.

After holding an evidentiary hearing, the ALJ denied the application for a third time

on August 15, 2017.        (Tr. 727-739).      Administrative remedies have been

exhausted and a timely complaint was filed in this Court.

                             Issues Raised by Plaintiff

      Plaintiff raises the following points:

      1.     The ALJ did not adhere to SSR 96-8p when he misstated and ignored
             evidence in his residual functional capacity (RFC) determination for
             claimant.

      2.     The ALJ did not adhere to SSR 16-3p when he failed properly assess
             claimant’s subjective allegations.

                           Applicable Legal Standards

      Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). To determine whether a plaintiff is disabled,

                                     Page 2 of 14
the ALJ considers the following five questions in order: (1) Is the plaintiff presently

unemployed? (2) Does the plaintiff have a severe impairment? (3) Does the

impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the plaintiff unable to perform her former

occupation? and (5) Is the plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001). A

negative answer at any step, other than at step 3, precludes a finding of disability.

Ibid.   The plaintiff bears the burden of proof at steps 1–4.        Ibid.   Once the

plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Ibid.

                              The Decision of the ALJ

        The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date. The ALJ found that plaintiff had severe impairments

of diabetes, hypertension, obesity and lumbar spinal degenerative disc disease.

        The ALJ found that plaintiff had the RFC to perform work at the sedentary

exertional level, limited to no climbing of ladders, ropes, and scaffolds; occasional

climbing of ramps and stairs; occasional stooping, crouching, crawling, and

kneeling; and no exposure to unprotected heights or dangerous machinery. Based

on the testimony of a vocational expert (VE), the ALJ concluded that plaintiff was
                                     Page 3 of 14
able to do her past work, which was sedentary.

                                         The Evidentiary Record

         The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff, focusing on the relevant period from

June 1, 2007, her alleged onset date, to December 31, 2011, the date last insured. 3

         1.       Agency Forms

         Plaintiff was born in 1953 and was almost 45 years old on the alleged onset

date of June 1, 2007. (Tr. 131). Plaintiff had completed three years of college.

(Tr. 136). She worked as a data entry clerk from 1999 through August 2006, and

as a receptionist at a hospital for two months in 2006. (Tr. 146). She indicated

that she was unable to work because of several problems including back problems,

diabetes, irritable bowel syndrome, neuropathy, anxiety, and panic attacks. She

was 4’11” and weighed 199 pounds. (Tr. 135). She stopped working in October

2006 because of her condition. (Tr. 135). A prior claim for DIB was denied on

October 6, 2008. (Tr. 132).

         Plaintiff submitted a function report in April 2011, complaining of back pain

and sciatic pain from sitting or standing for long periods. She stated she did not

have a lot of stamina and had sudden bouts of diarrhea. She claimed her nerves

were bad and she got “flustered” in stressful, busy situations. (Tr. 158). She

admitted preparing a meal about once a week and occasionally doing laundry and

3
  An individual is only entitled to DIB if she was “under a disability” within the meaning of the Social Security Act by
the date her insured status expired. 20 C.F.R. §§ 404.131(a), 404.320(b)(2); Pepper v. Colvin, 712 F.3d 351, 354, 369
(7th Cir. 2013).

                                                   Page 4 of 14
dishes. She said her husband did most of the meal preparation and helped her

with laundry and dishes. She also admitted shopping for groceries every 8 to 10

days. She alleged problems with memory, concentration, following instructions,

and completing tasks. She stated that if she did too much in one day, she had to

spend the next day resting in bed. (Tr. 158-165).

      In a report submitted in July 2011, plaintiff said that her medications caused

dizziness and drowsiness. She claimed she felt fatigued all the time and had sleep

problems. She alleged her memory and concentration were “not good anymore to

do office work.” She stated she became very anxious in stressful situations and

had “sudden uncontrollable diarrhea without warning” related to irritable bowel

syndrome. (Tr. 179).

      2.     Evidentiary Hearing

      Plaintiff testified that she was married and had no children under the age of

18. (Tr. 40, 430-431). She had worked in 2006 as an intake receptionist at a

medical clinic. Before that, she did computer data entry work for about 7 1/2

years. (Tr. 40-42, 433, 436).

      She had used a cane to walk, although she did not use one at the time of the

hearing. She testified that she was doing better, but was not “all better.” (Tr. 45).

A cardiologist, Dr. Falcone, recommended that plaintiff have a cardiac

catheterization procedure, but she had not had it done because of problems with

her husband and her father.         (Tr. 46-48).    Plaintiff stated that she had

intermittent flaring in her back and low back pain when she was working. (Tr.

439, 449). She stated she would need to get up and walk around every 10 to 15
                                    Page 5 of 14
minutes. (Tr. 448). Plaintiff took medication for IBS, prescribed by her primary

care physician, but did not see a specialist. (Tr. 50-51). She said the medication

was not very effective. (Tr. 438). She had not seen a mental health provider

because she did not “get much of anything done except visiting my dad in the

nursing home.” (Tr. 51). She also had long standing sleep problems and fatigue.

(Tr. 440, 446-447). Some of plaintiff’s testimony concerned her condition at the

time of the hearing, which took place after her date last insured. She said she had

pain in her back radiating into her right leg and had headaches. She took Vicodin

for pain in her knees. (Tr. 58-61).

        A VE also testified. She said that plaintiff’s past work as a data entry clerk

was semi-skilled and sedentary.       The ALJ asked her to assume a person of

plaintiff’s age and work experience who could do work at the light exertional level,

limited to occasional stooping, kneeling, crouching, crawling and climbing stairs;

no climbing of ladders, ropes or scaffolds; and no work at unprotected heights or

around dangerous machinery. The VE testified that this person could do plaintiff’s

past work as a data entry clerk and as an admissions clerk. (Tr. 63-64, 453).

Changing the hypothetical to sedentary exertional level with the same added

limitations, the VE testified that this hypothetical person could do plaintiff’s past

work.    (Tr. 453-454).   Related to plaintiff’s IBS, plaintiff’s counsel then asked

about the light exertional hypothetical, adding that plaintiff would once a month, on

a daily basis for a week, need two extra unscheduled breaks. The VE testified that

this hypothetical person would be unable to work any job with this restriction.

(Tr. 455-456).
                                      Page 6 of 14
      3.    Medical Records

      Plaintiff was seen by Dr. Cheryl Emmons, her primary care physician, in

November 2007 to follow up on her diagnoses of diabetes, hypertension, and mood.

Plaintiff complained of pain shooting down right leg posteriorly along with

numbness and weakness. Upon examination, she had a slightly slow gait. She

had no edema. She had negative straight leg raise, but Dr. Emmons noted that any

movement seemed to cause her discomfort.          (Tr. 650).   A lumbar spine MRI

showed moderate right L5-S1 neural foraminal narrowing with disc protrusion

causing mass effect on the right S1 nerve root and lateral recess. There was also

moderate left and right neural foraminal narrowing at L4-L5 and mild central canal

stenosis due to annular disc bulge with asymmetric left foraminal component. (Tr.

651). Dr. Emmons prescribed Celebrex and Tylenol No. 3 (Tylenol with codeine),

which she continued to take through at least January 2008. (Tr. 650, 280).

      Plaintiff was seen by Dr. Don Kovalsky at the Orthopedic Center of Southern

Illinois in January 2008, on a referral from Dr. Cheryl Emmons.            Plaintiff

complained of pain in her low back and right buttocks and leg pain. She was

unemployed secondary to pain and a history of depression. She walked with an

antalgic gait and had been using a cane to ambulate for the past year. On exam,

she had lumbar muscle spasms and positive straight leg raising on the right. She

had “pain to some degree out of proportion to her findings. . . .” A lumbar MRI was

done. She had “what appears to be a right-sided contained disc herniation at

L5/S1 with posterior displacement of the S1 nerve root.” The doctor’s impression

was longstanding degenerative disc disease with a probably sub-acute right-sided
                                   Page 7 of 14
disc herniation at L5/S1 causing right lumbar radiculopathy. He also observed

plaintiff’s antalgic gait, pain in the lumbosacral region, mild to moderate lumbar

muscle spasms, and markedly restricted lumbar function. The doctor determined

that plaintiff was a poor candidate for surgery because of her weight, history of

depression, and diabetes. He recommended a trial of conservative treatment and

prescribed Vicodin and Ultram for pain. (Tr. 280-281).

      Plaintiff was seen at Rea Clinic in February 2009. Her past medical history

included herniated discs, IBS, diverticulitis, anxiety, and depression.        The

assessment was Type II diabetes, poorly controlled, high blood pressure, IBS, and

depression.      There was edema and numbness in her extremities.        She was

prescribed medication for these conditions, including Celexa for depression. (Tr.

230). On February 26, 2009, she was prescribed Neurontin for neuropathy in her

right lower extremity. (Tr. 229). In March 2009, her numbness and pain were

better on Neurontin. (Tr. 228). In August 2009, plaintiff had episodes of edema.

(Tr. 224-225).

      In September 2009, plaintiff was seen at Rea Clinic for chest pain and edema,

although it appears from the note that her edema had decreased. She was to have

a cardiology consult. (Tr. 223). In December 2009, her chest pain and shortness

of breath had improved. (Tr. 221). She came in to have her medications refilled

in October 2010. She was to continue taking Celexa for depression. (Tr. 219).

In November 2010, P.A. Starkey noted that plaintiff was “maxed” on oral diabetes

medications, but she declined starting on insulin because her husband did not want

her to. (Tr. 218). In December 2010, it was noted that she had depression and
                                   Page 8 of 14
anxiety. She was walking her dog 10 blocks daily. (Tr. 217).

         Plaintiff continued to be seen at Rea Clinic through 2011. (Tr. 341-381,

399-401). She complained of headaches, bloody stool, and ongoing pain in her

right thigh. P.A. Starkey noted that her “chronic problems” included diverticulitis,

diabetes, and depression.        (Tr. 358).    She was described as “chronically

ill-appearing.” There was no edema in her extremities. She indicated that she

was sleeping more than 15 hours at a time, several times a week. (Tr. 360).

         In July 2012, plaintiff was seen at Rea Clinic for chest pain. She was again

described as “chronically ill-appearing.”     A stress test was normal.     She was

referred for a cardiac evaluation.       (Tr. 345-349).     She was seen at Prairie

Cardiovascular in August 2012. Her stress test showed no evidence of reversible

ischemia. The doctor discussed the possibility of a cardiac catheterization, but

plaintiff did not want to consider it as her symptoms had improved. She was given

a prescription for nitroglycerin. The diagnoses were chest pain (not otherwise

specified), shortness of breath, hypertension, Type II diabetes, obesity, coronary

artery disease and hypothyroidism. (Tr. 332-333).

         4. Consultative Examinations

         On March 14, 2011, Dr. Adrian Feinerman performed a consultative physical

examination at the request of the agency. Dr. Feinerman reported that plaintiff

had no redness, warmth, thickening, effusion, or limitation of movement of any

joint.    Grip strength was strong and equal.        She walked normally without an

assistive device. She had crepitation of both knees. Muscle strength was normal

throughout with no spasm or atrophy.           Fine and gross manipulations were
                                      Page 9 of 14
normal.     The range of motion of the spine was full.                 Straight leg raising was

negative. Sensory examination was normal. She was 4’11” tall and weighed 211

pounds. (Tr. 240-248).

       James Peterson, Ph.D., performed a consultative psychological exam on

March 14, 2011. Plaintiff was taking Celexa for anxiety and depression. She

reported chronic worrying and symptoms of OCD. She also reported pressured

speech, and Dr. Peterson observed that she spoke rapidly and perseverated. 4 Dr.

Peterson diagnosed generalized anxiety disorder and obsessive-compulsive

disorder. He noted that she “did not describe symptoms of depression that were

clinically significant.” (Tr. 251-253).

       Dr. John Coe performed a consultative physical examination on August 18,

2011. Plaintiff had pain behind the right patella and tenderness in the lumbar

spine. Her gait was normal and she was able to get on the examining table but had

difficulty getting off of it because of her weight. Straight leg raising was negative.

The range of motion of the back was almost full. She had decreased sensation

along her lower lateral right leg with reduced patellar and ankle reflexes. The

diagnoses were severe obesity, diabetes, hypertension, back pain with past nerve

injury, and irritable bowel syndrome. (Tr. 291-299).

       Fred Klug, Ph.D., performed a consultative psychological exam on August 24,

2011. Dr. Klug reported that plaintiff’s immediate, short term, and long term

memory were intact. Attention and concentration were adequate. Reasoning and


4
  Perseveration is “An inability to switch ideas along with the social context, as evidenced by the
repetition of words or gestures after they have ceased to be socially relevant or appropriate.”
http://psychcentral.com/encyclopedia/2008/perseveration/, visited on May 27, 2015.
                                           Page 10 of 14
abstract thinking were fair, and judgment and insight were poor.         Expressive

language was good with adequate volume and rate.            She did not have any

idiosyncratic use of words.     Her thought processes were circumstantial and

production was overabundant. She had “a lot of social anxiety.” She did not

experience obsessions, but she did say that she had a “mild hoarding problem.”

Dr. Klug noted that her affect was tearful and consistent with her thought content,

and that she “reported feeling depressed most of the time for the last 20 years.”

His diagnoses were social phobia, dysthymic disorder-late onset, generalized

anxiety disorder, rule/out post-traumatic stress disorder. (Tr. 303-307).

      5. State Agency RFC Assessments

      In September 2011, a state agency physician assessed plaintiff’s physical

RFC based on a review of the medical records. He concluded that she could do

medium work, limited to no climbing of ladders, ropes, or scaffolds, and only

occasional climbing of ramps and stairs. (Tr. 322-329).

      Another state agency consultant completed a Psychiatric Review Technique

form stating that plaintiff did not have a severe mental impairment. (Tr. 308-320).

                                     Analysis

      Plaintiff argues that the ALJ ignored and misstated evidence in his RFC

findings that would undermine his conclusion. In assessing a plaintiff’s RFC, an

ALJ must consider all relevant evidence in the case record and evaluate the record

fairly. Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003); 20 C.F.R. §

404.1545 (a)(1) and (3). While the ALJ need not discuss every piece of evidence in

the record, the ALJ may not ignore an entire line of evidence that is contrary to his
                                   Page 11 of 14
findings. Ibid. (citing Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001)

and Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001)). Otherwise, it is

impossible for a reviewing court to make an informed review. Golembiewski, 322

F.3d at 917 (citing Smith v. Apfel, 231 F.3d 433, 438 (7th Cir. 2000)). While

plaintiff’s accusations that the ALJ ignored evidence of her antalgic gait,

lumbosacral pain, mild to moderate muscle spasms, positive straight leg test, and

markedly restricted motion are factually incorrect, other facets of plaintiff’s

argument sufficiently hit their mark.

      First, the ALJ ignored and misstated medical findings that were not

consistent with his determination. In 2009, plaintiff’s medical history revealed

edema for at least a couple of months, covered in several medical visits at the Rea

Clinic, that the ALJ did not discuss at all. Oddly, the ALJ repeated findings in

notes from other visits that found no edema. He also did not discuss positive

bowstring and Valsalva tests from an earlier visit to an orthopedic doctor that were

consistent with right lumbar radiculopathy. Nor did he discuss tenderness in the

sciatic notch from the same visit. (Tr. 280). More importantly, though, the ALJ

incorrectly stated that plaintiff “has not required narcotic pain medications

regularly from 2007 through 2011, and she has only received very conservative

treatment for her pain.”    (Tr. 735).   To the contrary, plaintiff’s primary care

physician prescribed narcotic pain medication to plaintiff at least twice before

referring her to an orthopedist that prescribed plaintiff another narcotic pain

medication.

      Second, the ALJ left out imaging evidence when reporting MRI results in his
                                   Page 12 of 14
decision. Regarding plaintiff’s lumbar spine MRI in October 2007, the ALJ stated

that it “demonstrated moderate right L5-S1 neural foraminal narrowing with disc

protrusion causing mass effect on the S1 nerve root. There was also moderate

neural foraminal narrowing at L4-L5.” However, the ALJ left out that the MRI

additionally revealed “mild central canal stenosis due to annular disc bulge with

asymmetric left foraminal component.” (Tr. 651).

       Looked at singularly, these pieces of evidence are likely not fatal. However,

when the evidence is looked at together, a pattern does emerge. It appears that the

ALJ left some evidence out that corroborated plaintiff’s claims to increase the

plausibility of her conclusion.      This Circuit has rejected that approach.      See,

Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009).

       “If a decision ‘lacks evidentiary support or is so poorly articulated as to

prevent meaningful review,’ a remand is required.” Kastner v. Astrue, 697 F.3d

642, 646 (7th Cir. 2012) (internal citation omitted). Because remand is required

for errors in the ALJ’s weighing of the opinion evidence, the Court need not address

plaintiff's   remaining   argument     regarding   subjective   symptom    allegations.

Reconsideration of plaintiff’s credibility will require a fresh look.

       The Court will point out as a final note, however, that while the ALJ

concluded that the objective medical evidence indicated that plaintiff’s impairments

could reasonably be expected to cause his alleged symptoms, he also concluded

that plaintiff’s “statements concerning the intensity, persistence, and limiting effects

of these symptoms are not credible to the extent they are inconsistent with the

above residual functional capacity assessment.” The Seventh Circuit has called
                                      Page 13 of 14
this language “even worse” than “meaningless boilerplate.”         See Bjornson v.

Astrue, 671 F.3d 640, 645–46 (7th Cir. 2012); see also Brindisi v. Barnhart, 315

F.3d 783, 787–88 (7th Cir. 2003). On remand, the ALJ should be more vigilant in

addressing this issue as well.

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff was disabled during

the relevant period, or that he should be awarded benefits. On the contrary, the

Court has not formed any opinions in that regard and leaves those issues to be

determined by the Commissioner after further proceedings.

                                    Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:    May 9, 2019.



                                       DONALD G. WILKERSON
                                       UNITED STATES MAGISTRATE JUDGE




                                   Page 14 of 14
